Citation Nr: 1820329	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-53 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for prostate cancer, claimed as due to environmental exposure including herbicide exposure.

2. Entitlement to service connection for diabetes mellitus II, claimed as due to environmental exposure including herbicide exposure.

3. Entitlement to service connection, to include on a secondary basis, for bilateral upper extremity peripheral neuropathy.

4. Entitlement to service connection, to include on a secondary basis, for bilateral lower extremity peripheral neuropathy.

5. Entitlement to service connection, to include on a secondary basis, for eye condition.

6. Entitlement to service connection for bilateral shoulder disability.

7. Entitlement to service connection for lumbar spine disability.

8. Entitlement to service connection for ear condition.

9. Entitlement to service connection for heart murmur.

10. Entitlement to service connection for hypertension.

11. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to August 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Lincoln Day One Brokering Center in Lincoln, Nebraska.  Jurisdiction rests with the RO in Oakland, California, which certified the appeal.

The Board notes that the RO has separately adjudicated service connection for PTSD and a mental health condition to include anxiety and panic attacks.  In addition, the Veteran has been diagnosed with depression.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD and depression, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompass."  Id.  Therefore, the Board has combined these issues to a single claim and recharacterized the issue more broadly as identified on the cover page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran did not serve in Korea between April 1, 1968 and August 31, 1971, and he otherwise was not exposed to herbicides in service.

2. The Veteran's prostate cancer did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

3. The Veteran's diabetes mellitus II did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

4. The Veteran does not have upper extremity peripheral neuropathy.

5. The Veteran's bilateral lower extremity peripheral neuropathy did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

6. The Veteran's eye condition did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

7. The Veteran's bilateral shoulder disability did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

8. The Veteran's lumbar spine disability did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

9. The Veteran does not have an ear condition.

10. The Veteran's heart murmur did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

11. The Veteran's hypertension did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for diabetes mellitus II are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3. The criteria for service connection for bilateral upper extremity peripheral neuropathy are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

4. The criteria for service connection for bilateral lower extremity peripheral neuropathy are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

5. The criteria for service connection for eye condition are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

6. The criteria for service connection for bilateral shoulder disability are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

7. The criteria for service connection for lumbar spine disability are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

8. The criteria for service connection for ear condition are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

9. The criteria for service connection for heart murmur are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

10. The criteria for service connection for hypertension are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in December 2012 and March 2013.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Herbicide Exposure

The Veteran has broadly claimed exposure to herbicides during service due to carrying barrels marked "hazardous material."  The Veteran stated that he believed the barrels contained Agent Orange or "other agents."  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2017).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C. § 1116 (f) (2012) and 38 C.F.R. § 3.307 (a)(6)(iii) (2017). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C. § 1113(b) and 1116 and 38 C.F.R. § 3.303 (2017).

Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) (2017); see also VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6.b. 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

The Board notes that the Veteran's periods of active duty service were from October 1954 to August 1957.  Regulations provide that a Veteran is presumed to have been exposed to herbicides in Korea if the evidence shows he was in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied between April 1, 1968, and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv) (2017).  As the evidence does not show that the Veteran served in Korea between April 1, 1968, and August 31, 1971, the presumptive provision does not apply.  

Additionally, the Veteran has not asserted exposure to herbicides during service other than due to carrying barrels labeled "hazardous material," and evidence of record does show exposure to herbicides at any time during service.  Specifically, in August 2014, the Joint Service Records Research Center (JSRRC) issued a finding that the Veteran's reported Agent Orange exposure consisting of handling supplies between October 1954 and August 1957 was not verified and he did not qualify for presumptive conditions related to such exposure.  Thus, service connection on a presumptive basis as due to in-service exposure to herbicides/Agent Orange in Korea is not warranted.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017).  

Accordingly, the Board finds that the evidence of record does not support a finding of exposure to herbicides during service and will not further consider the Veteran's service connection claims on a secondary basis due to herbicide exposure.

Prostate Cancer, Diabetes Mellitus II and Bilateral Upper and Lower Extremity Peripheral Neuropathy

The Veteran asserts that his prostate cancer, diabetes and bilateral upper and lower extremity peripheral neuropathy were caused by environmental exposure during service.  Specifically, the Veteran asserts that he carried barrels that were marked "hazardous material" which he believed contained Agent Orange or "other agents."  After a review of the evidence or record, the Board finds that service connection for prostate cancer, diabetes and bilateral upper and lower extremity peripheral neuropathy are not warranted.

The Veteran's service treatment records (STRs) consist of an October 1954 enlistment examination and an August 1957 separation examination.  The enlistment and separation examinations were negative for albumin or sugar in his urine.  Additionally, the only conditions the STRs show the Veteran was treated for during active duty service included sore throat and nausea.  

With regard to the Veteran's prostate cancer and diabetes, the record shows that the Veteran was diagnosed with prostate cancer in September 2011.  He underwent radiation therapy from October 2011 to December 2011.  Thereafter he was treated with leuprolide injections.  The record also shows the Veteran was diagnosed with diabetes in 1990.  Turning to the Veteran's claims for bilateral upper and lower extremity peripheral neuropathy, VA medical records show that in August 2005, the Veteran reported symptoms affecting his lower legs.  The physician noted a sensory examination showing decreased sensation to pinprick in stocking distribution and the Veteran was diagnosed with diabetic neuropathy.  July 2012 a VA diabetic medical record noted microvascular complications of numbness and tingling of the feet bilaterally.  The Veteran reported bilateral lower extremity numbness for the past month.  The Veteran was assessed with "possible peripheral neuropathy."  A later noted a diagnosis for "peripheral neuropathy."  Therefore, as the Veteran has current diagnoses for those conditions, the remaining question is whether his prostate cancer, diabetes and/or bilateral lower extremity peripheral neuropathy manifested in service, within one year of service, or are otherwise related thereto.

In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Initially, the Board notes that the Veteran currently does not have a diagnosis for bilateral upper extremity peripheral neuropathy and VA medical records consistently demonstrate normal neurological examinations.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he/she files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Therefore, with regard to his claims for bilateral upper extremity peripheral neuropathy, the Board finds that the first Shedden requirement has not been met.

In any event, with regard to the Veteran's claimed prostate cancer, diabetes and bilateral upper and lower extremity peripheral neuropathy, the evidence of record does not establish an in-service event for any of those conditions.  Importantly, the lay statements of record relate the Veteran's prostate cancer, diabetes and upper and lower extremity peripheral neuropathy to environmental exposure during service which has not been shown.  In this regard, as noted above, the JSRRC issued a finding in August 2014 that the reported environmental exposure was not verified.  

Thus, with regard to his claims for prostate cancer, diabetes and bilateral upper and lower extremity peripheral neuropathy, the Board finds that the second Shedden requirement has not been met.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for prostate cancer, diabetes and bilateral upper and lower extremity peripheral neuropathy.  The claims are denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Eye Condition

The Veteran asserts entitlement to service connection for an eye condition.  Specifically, the Veteran asserts that his military occupational specialty (MOS) included guarding restricted areas as a policeman requiring him to stand at a post exposed to dust, fumes and gas as a result of airplane engines producing winds of 40-45 M.P.H.  Alternatively, the Veteran asserts that his current eye condition resulted from in-service exposure to chemicals.

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an eye condition.  The record does show that during the pendency of the appeal the Veteran has been treated for various eye conditions.  More recently, an October 2016 VA ophthalmology retinal eye examination shows the Veteran reported that his bilateral vision had become blurrier over the past few months.  The ophthalmologist diagnosed the Veteran with mild non-proliferative diabetic retinopathy, bilateral clinically insignificant cataracts, a history of cotton-spot macular edema (CSME) of the left eye with related macular laser scar, and primary open angle glaucoma suspect for the right eye.  As the Veteran has been diagnosed and treated for eye conditions during the pendency of the appeal, the remaining question is whether his eye conditions manifested in service, within one year of service, or are otherwise related thereto.

Initially, the Board notes that the Veteran's STRs are completely silent for any complaints or treatment for an eye condition.  The Board also notes that his October 1954 enlistment and August 1957 separation examinations noted normal eyes and assessed the Veteran with normal vision.  

Thereafter, a September 2005 VA optometry record shows the Veteran was diagnosed with diabetes and in 1999 he reported experiencing a burning sensation and redness of his eyes.  The optometrist also noted the Veteran underwent laser treatment to his left eye 2 years prior.  The Veteran was assessed with mild/moderate bilateral non-proliferative diabetic retinopathy, bilateral low glaucoma, no visually significant bilateral cataracts and a bilateral refractive error. 

In March 2006, the Veteran underwent focal laser eye surgery.  An October 2006 VA medical record noted bilateral CSME that had resolved and mild to moderate bilateral non-proliferative diabetic retinopathy.  In March 2008, the Veteran was diagnosed with mild non-proliferative diabetic retinopathy, chronic clinically significant left eye macula edema vs. juxtafoveal retinal telangiectasia, status post focal laser surgery, bilateral suspect glaucoma and bilateral mild cataracts.

In February 2009 the Veteran was re-diagnosed with left eye CSME and two months prior to filing his claim he underwent focal laser eye surgery to his left eye to treat that condition.  The procedure was noted as completed without incident.

In April 2012, the Veteran filed a service connection claim for an eye condition that began in 1990 coinciding with his claim for diabetes.  His eye condition was noted as "blurry vision/bleeding behind."  

An October 2016 VA ophthalmology retinal eye examination shows the Veteran reported that his bilateral vision had become blurrier over the past few months.  The ophthalmologist diagnosed the Veteran with mild non-proliferative diabetic retinopathy, bilateral clinically insignificant cataracts, a history of CSME of the left eye and related macular laser scar, and primary open angle glaucoma suspect for the right eye.  The Veteran was recommended for left eye focal laser surgery.  

Lastly, in his November 2016 VA Form 9, Substantive Appeal, the Veteran asserted that his current eye condition began in approximately 1955 due to in-service exposure to chemicals and dust particles.

As noted above, in order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  A review of the evidence of record clearly shows that the Veteran's current eye conditions did not begin during active duty service.  

The Board recognizes the Veteran's lay statements as to the onset of his eye condition.  However, the Board notes that the Veteran has offered conflicting statements as to the onset of his current eye condition.  The April 2012 claim shows the Veteran asserted developing an eye condition in 1990 and in his November 2016 VA Form 9 the Veteran asserted developing an eye condition in 1955.  Accordingly, the Board finds the Veteran an inaccurate historian as to the onset and cause of his current eye conditions.  Therefore, the Board finds his lay statements of little probative value.

Therefore, the Board finds the medical records the most probative evidence of record.  The medical evidence shows the onset of the Veteran's current eye conditions as secondary to his diagnosed diabetes, a condition that was diagnosed in the 1990's, some 30 years following service.  Importantly, the Veteran is not service-connected for diabetes and is therefore not entitled to service connection on a secondary basis.

Accordingly, as the probative evidence of record does not support a finding for an in-service incident or occurrence the Board concludes that the second Shedden requirement has not been met.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for an eye condition.  The claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Bilateral Shoulder and Lumbar Spine Disability

The Veteran asserts entitlement to service connection for bilateral shoulder and lumbar spine disability.  Specifically, the Veteran asserts that his bilateral shoulder and lumbar spine disabilities were caused by in-service military training and duties including carrying heavy packs and lifting, carrying and loading heavy bombs for 10 hour shifts.  After a review record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral shoulder and lumbar spine disabilities.  

Initially, the Board notes that the medical evidence shows Veteran reported right shoulder pain and was assessed with possible bilateral shoulder tendinopathy in a July 2013 VA medical record.  The Veteran has also been separately diagnosed with left shoulder tendinopathy.  See September 2015 VA Medical Record.  The record additionally shows the Veteran has been diagnosed with degenerative changes to the spine (see September 2011 VA Imaging Study), low back sprain (see September 2015 VA Medical Record) and chronic low back pain (see April 2016 VA Medical Record).  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  Therefore, with regard to his bilateral shoulder and back disabilities, the remaining question is whether they manifested in service, within one year of service, or are otherwise related thereto.

The Board also notes that the Veteran's STRs are completely silent as to any complaints or treatment for a bilateral shoulder disability.  They are equally silent for complaints or treatment for a back disability.  Further, both the Veteran's enlistment and separation examinations noted normal upper extremities and spine.  The first evidence of a condition involving either the shoulder or back is a March 1976 California Highway Patrol motor vehicle accident (MVA) report showing the Veteran injured his back, neck and leg.  Symptoms included general soreness.  An August 1976 X-ray study revealed a normal spine.  

The Board further notes that the Veteran filed a pension claim related to the March 1976 MVA claiming trouble with his neck, back, legs and left arm.  An associated April 1977 VA examination report shows the Veteran reported difficulties with his back which began following the 1976 MVA with a continuation of symptoms since.  Current back symptoms included pain and the Veteran reported taking muscle relaxants.  An X-ray study of the lumbar spine was normal and the Veteran was diagnosed with chronic back strain.

With regard to his left arm, the April 1977 VA examination report noted complaints of numbness involving the third, fourth and fifth digits and weakened grip.  A slight limitation in range of motion (ROM) of abduction and flexion was found with mild discomfort in the left shoulder at extremes of ROM.  The examiner also noted minimal sense of light touch and pinprick over the ulnar half of the left hand and forearm.  Normal nerve conductive velocity studies of the left median and ulnar nerves were reported.  A normal EMG study of the left shoulder and upper extremity was also noted.  A diagnosis of mild capsulitis involving the left shoulder joint was provided with no evidence of a neurological lesion of the left shoulder found.

Thereafter, a September 2011 VA imaging study revealed degenerative changes to the spine.

The Veteran complained of left shoulder pain in July 2013.  The Veteran also reported that pain had switched to his right shoulder.  He denied any weakness, tingling or numbness.  A bilateral shoulder X-ray study was noted as negative for bony abnormalities.  Decreased abduction and external rotation secondary to pain was noted for the left shoulder.  A diagnosis for possible bicep tendinopathy was provided.

A September 2015 VA medical record shows the Veteran complained of right lower back pain worse with turning to the opposite side.  He denied any injury or fall.  He was diagnosed with lower back sprain.  Another September 2015 VA medical record shows the Veteran complained of left anterior shoulder pain the past week.  He denied any injury or fall or symptoms of tingling or numbness.  Pain was reported worse with any kind of movement.  The Veteran was diagnosed with left shoulder tendinopathy.

In April 2016, the Veteran complained of right sided back pain.  Pain was reportedly worse with walking and he denied any tingling or numbness.  The Veteran was diagnosed with chronic low back pain.

A review of the evidence of record clearly shows that the Veteran's lumbar spine and shoulder disabilities did not begin during active duty service.  While the Board recognizes the Veteran's assertion that his current shoulder and lumbar spine disabilities resulted from his service related training and duties, his STRs do not reflect that he complained of any shoulder or back problems during service.  Instead, his separation examination noted normal upper extremities and a normal spine.  Importantly, during his April 1977 VA examination the Veteran asserted that his back and left arm disabilities began following his March 1976 MVA.  The April 1977 VA examination does not reflect that the Veteran reported any in-service complaints or treatment for a lumbar spine or shoulder condition.  

Therefore, based on a review of the evidence of record, the Board finds that the evidence clearly demonstrates the Veteran did not have a shoulder or lumbar spine disability prior to the March 1976 MVA, which is supported by the Veteran's lay statements at that time.  Accordingly, the Board finds that the second Shedden requirement has not been met.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a bilateral shoulder or lumbar spine disability.  The claims are denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Ear Condition

The Veteran asserts entitlement to service connection for an ear condition.  Specifically, the Veteran asserts that he suffered chronic ear infections since active duty service.

The Veteran filed a claim for bilateral hearing loss and tinnitus in April 2012.  The April 2012 claim for bilateral hearing loss also shows the Veteran reported the surgical removal of a tumor in 1959/1960.  The Board notes that the Veteran's claims for bilateral hearing loss and tinnitus were granted in an August 2013 rating decision.  The rating decision also denied a separate claim for ear problems.

Initially, the Board notes that the Veteran's STRs are completely silent for complaints or treatment for any ear condition.  Additionally, the Veteran's enlistment and separation examinations noted normal ears.

Post-service medical records include an April 1977 VA examination that noted the Veteran's bilateral ears and tympanic membranes were clear with no perforation.  

A review of the medical evidence of record since the Veteran filed his service connection claim shows that he had been treated for bilateral cerumen (ear wax) impaction including in June and July 2012, May 2013 and January 2014.  The Veteran was also treated for right ear otitis media in April 2013 which resolved with antibiotics.  Subsequent VA medical records have revealed normal ears with no fluid or infections.  See January 2014 VA physical examination and March 2014 VA audiological consultation.

Importantly, the Veteran has not identified any current ear problems since filing his claim in April 2012 other than to report chronic ear infections since active duty service.  However, there is no documentation for any chronic ear infection.  As noted above, the evidence of record does not show treatment for any ear infection until April 2013, after the Veteran filed his claim.  Since then, the condition resolved with no documentation of any further ear infection.

Upon review of the above evidence, the Board finds that the Veteran does not have a current disability manifested by an ear disability, to include otitis media.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he/she files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

The Board is mindful that the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  That being said, the Board finds based on the above record, a chronic ear disability has not been present at any time during the pendency of the claim.

In any event, the record does not support a finding for an in-service event or illness.  Importantly, the Veteran has not provided any lay statements as to any in-service treatment for an ear condition, nor does the evidence of record support such a finding.  Instead, the Veteran has separately claimed that following service he had a tumor removed (April 2012 Claim), that he developed ear problems due to being hit in the head by intoxicated service members (August 2012 Statement), and that he had developed chronic ear infections since service (November 2016 VA Form 9).  Neither of the Veteran's assertions is supported by the evidence of record.  Accordingly, the Board finds the Veteran an inaccurate historian as to the onset of any ear problem.

Therefore, with regard to his claim for an ear condition, the Board finds that the first and second Shedden requirements have not been met.  As the preponderance of the evidence is against the claim, there is no benefit-of-the-doubt to resolve and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Heart Murmur and Hypertension

The Veteran asserts entitlement to a heart murmur and hypertension.  With regard to his heart murmur, the Veteran specifically asserts that he was told during an in-service examination that he had a heart murmur.  With regard to both his service connection claims for heart murmur and hypertension, the Veteran asserts that both conditions were not properly diagnosed during service and were subsequently aggravated during active duty service.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note (1) (2017).  

Initially, the Board notes that VA medical records show the Veteran was diagnosed with a heart murmur in June 2013.  Additionally, the earliest diagnosis for hypertension comes in a July 2002 private treatment record and contemporary VA medical records show a diagnosis for benign essential hypertension.  Therefore, as the Veteran clearly has current diagnoses the remaining question is whether his heart murmur and hypertension manifested in service, within one year of service, or are otherwise related thereto.

The Veteran's service treatment records include an October 1954 enlistment examination that noted a normal heart and vascular system.  A chest X-ray study was negative and the Veteran's blood pressure was 132/82.  An August 1957 separation examination also noted a normal heart and vascular system.  A chest X-ray study was negative and the Veteran's blood pressure was 104/60.  

Post-service medical records include an August 1964 VA medical record showing the Veteran reported a heart condition that began in 1957.  The Veteran was admitted for observation for possible rheumatic heart disease and he was noted to have had rheumatic fever the prior year.  No heart murmur was found.  Following testing and observation, no rheumatic heart disease was found.

An April 1977 VA examination report includes a cardiovascular system review noting a heart with regular rhythm, no murmurs or gallops and excellent peripheral pulses.  The Veteran's blood pressure was 120/84 sitting, 124/80 sitting after exercise, and 120/80 two minutes after exercise.

A July 2002 private medical record noted a diagnosis for hypertension.  A May 2008 VA emergency room record shows the Veteran complained of waking up with sharp chest pains that would come and go with each episode lasting 15-30 minutes.  He also reported that his left arm felt numb and endorsed night sweats and shortness of breath.  Cardiac serum markers and EKG testing were found unremarkable.  The Veteran was discharged without diagnosis and provided ibuprofen.

An August 2011 VA cardiovascular examination was negative for a heart murmur.  A June 2013 VA medical record shows the Veteran reported being told he had a heart murmur.  He denied any diagnosis for myocardial infarction or heart surgery.  The physician noted a heart with regular rate and rhythm with 2/6 systolic murmur heard throughout precordium.  The Veteran was diagnosed with a heart murmur.  

The Board notes that the Veteran's STRs are silent as to any complaints or treatment related to a heart condition, high blood pressure or hypertension.  Importantly, the Veteran's in-service blood pressure readings do not evidence a systolic blood pressure at 160 mm or higher.  The first objective evidence of hypertension is the July 2002 private medical record, some 45 years following service.  The first evidence of a heart murmur is a June 2013 VA medical record, some 55 years following service.  Importantly, the Veteran has not offered any lay statements asserting treatment for either high blood pressure or hypertension during service.  With regard to his heart murmur, the Veteran asserts that he was told during an in-service examination that he had a heart murmur.  However, the in-service examinations do not note any heart condition.  Further, shortly following active duty service, the Veteran was examined specifically for a heart condition and no heart murmur was detected.   As there is no competent evidence establishing an in-service incurrence of a disease or injury for either heart murmur or hypertension, the Board finds that the second Shedden requirement has not be met; thus, service connection is not warranted.

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for heart murmur and hypertension.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claims are therefore denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Entitlement to service connection for prostate cancer, claimed as due to environmental exposure including herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus II, claimed as due to environmental exposure including herbicide exposure, is denied.

Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include on a secondary basis, is denied.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include on a secondary basis, is denied.

Entitlement to service connection for eye condition is denied.

Entitlement to service connection for bilateral shoulder disability is denied.

Entitlement to service connection for lumbar spine disability is denied.

Entitlement to service connection for ear condition is denied.

Entitlement to service connection for heart murmur is denied.

Entitlement to service connection for hypertension is denied.


REMAND

With regard to the remaining issue on appeal, the Board finds that further development is necessary.  

The Veteran asserts entitlement to an acquired psychiatric disorder.  Specifically, the Veteran asserts that during service he loaded and unloaded bombs and was additionally assigned to guard bombs.  As such, the Veteran asserts that he was on constant high alert and that the destructive power of the bombs weighed heavily on his mind thereby resulting in an inability to let his guard down, let his mind rest and further resulted in great stress and anxiety.  The Veteran also asserted stress due to his MOS as a policeman which required him to transport prisoners and occasionally fight with prisoners.  In addition, the Veteran reported that his psychiatric symptoms continued following service.  

In May 2012, the Veteran underwent an initial VA mental health evaluation.  The Veteran reported serving in the Air Force working as a policeman, in supply and recovery of flight crew.  The Veteran also reported seeing dead body parts after airplane crashes and that he had to break up bar fights.  He also reported handling 500 pound bombs.  He endorsed difficulty sleeping, feeling angry, nervousness, numbness and tingling.  He also reported being unable to relax, fear of the worst happening and fear of losing control.  He also reported a pounding and racing chest.  He was unable to identify any triggers.  He also endorsed symptoms of depression.  The Veteran was diagnosed with adjustment disorder with mixed depression and anxiety and assigned a GAF score of 60.  

In January 2014, a VA psychiatrist diagnosed the Veteran with severe PTSD and depressive disorder.  The Veteran was noted as a Korean War combat veteran.  Lastly, an April 2014 VA psychiatry record noted the Veteran reported that he still had nightmares of fighting every night including yelling and swearing per his spouse.  The Veteran also endorsed increased irritability, anger, hypervigilance, forgetfulness, concentration problems, exaggerated startle effect and sleep deprivation.  PTSD symptoms reportedly had worsened considerably over the past 2-4 years.  A diagnosis of PTSD was provided.

A June 2013 compensation and pension examination request form shows the Agency of Original Jurisdiction (AOJ) noted three reported stressors, the first two which did not meet the definition of stressful events and the third which was related to transporting prisoners.  None of the stressors were reported as related to hostile threats.  No VA examination was ordered.  Instead, an instruction was issued to request a formal finding from JSRRC.  In an October 2014 memorandum, the JSRRC issued a formal finding of a lack of information required to corroborate the Veteran's reported in-service stressors associated with his service connection claim for PTSD.

The Board notes that the June 2013 compensation and pension examination request form did not identify the Veteran's reported stressor concerning working as flight crew recovery and seeing dead body parts following plane crashes.  Accordingly, it follows that this reported stressor was not reported to the JSRRC.  Further, the Board notes that VA psychiatry records include a diagnosis for severe PTSD and depressive disorder which were apparently related to the Veteran's reported in-service stressors.  However, no VA examination has been conducted with regard to these claims.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

As such, the Board finds that further assistance is necessary to assist the Veteran in developing his acquired psychiatric disorder claim on appeal, including obtaining a VA examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Ask the Veteran to provide the information necessary to make attempts to verify his reported stressor of seeing body parts as part of his in-service duties as flight crew recovery.  If the necessary information is provided, attempts to verify the reported stressors should be made.

3. After completion of step 2, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychiatric disorder, to include PTSD, depression and anxiety.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder.

(b)  If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  

(c)  With respect to any psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability was caused by active duty service.

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


